Mr. Justice Creiohton delivered the opinion of the court. This was an action in case in the Circuit Court of Pope County, by appellee against appellants, to recover for injury to her means of support, under the Dram-Shop Act. Trial by jury. Verdict and judgment in favor of appellee for $150. The only assigned errors brought forward into the brief and argument are such as pertain to the weight of evidence, and the giving of the second, third, fourth and fifth instructions on behalf of appellee and the refusal of the fourteenth and fifteenth instructions asked by appellants. The statute on which this suit is based provides that “every * * * wife * *. * who shall be injured in * * * means of support * * * in consequence of the intoxication, habitual or otherwise, of any person, shall have a right of action in * * * her own name * * * against any person or persons who shall, by selling or giving intoxicating liquors, have caused the intoxication, in whole or in part, of such person.” The declaration charges that appellants were saloon-keepers in Golconda, Pope county, Illinois; that they sold and gave intoxicating liquors to appellee’s husband, thereby causing him to become habitually intoxicated and to squander his money and property and to neglect his business, and caused him to fall and become injured and disabled from following his ordinary vocation or in any manner earning a living for appellee; in consequence of all of which she was damaged and sustained injury to her means of support. To this declaration appellants pleaded not guilty. An examination of the record, as abstracted by counsel for appellants, discloses that the case set up in the declaration is clearly within the statute and that all the material allegations of the declaration are abundantly supported by the evidence. As to the second, third, fourth and fifth instructions given on behalf of appellee and here challenged, it is apparent from the evidence and amount of the verdict that these instructions contain no error that could have moved the jury to the prejudice of appellants. Appellants’ fourteenth and fifteenth instructions were properly refused. The case is a meritorious case and while there is some error in the instructions complained of, it is apparent to the court that if substantial justice has not been done by the verdict of the jury and the judgment of the trial court, it is not to the prejudice of appellants. In such case slight errors do not call for and will not warrant a reversal. -The judgment of the Circuit Court is affirmed. Affirmed.